Citation Nr: 1317752	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  11-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance/housebound.


REPRESENTATION

Appellant represented by:	Christa McGill, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.   VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) [citing 38 U.S.C.A. § 7104(a) (West 1991)]; 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2012).  In his December 2011 substantive appeal (VA Form 9), the Veteran clearly indicated his desire to be afforded a hearing at a local VA office before a Veterans Law Judge.  See Section 8. HEARING of the VA Form 9.  This has not been accomplished.  Accordingly, for due process reasons, the RO must undertake appropriate action to schedule the Veteran for a Travel Board hearing. 38 C.F.R. §§ 20.700, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Winston-Salem, North Carolina.  The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.  Thereafter, the RO should take any appropriate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



